DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for presenting information. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of  accessing a storage resource or device, fetching a plurality of historical datasets comprising a plurality of past trading observations reflecting a respective one of a plurality of trading patterns, deriving from said plurality of past trading observations a plurality of Data Generating Processes (DGPs), generating an expanded training dataset comprising a plurality of simulated trading observations generated by a Monte Carlo algorithm based on a 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor and the storage (database). That is, other than reciting these generic devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the “certain method of organizing human activity” and/or “mental processes” groupings (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing generic computer functions. This generic processor limitation is no more than mere Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8-12 recite similar limitations as claim 1 above, and are therefore rejected under the same rationale as claim 1, supra. 

supra.

Claim 4 recites computing the respective probability score for mapping the received dataset to each of the plurality of DGPs based on a comparison between the respective outcomes extracted from the 36plurality of trading observations and the optimal outcomes computed by each of the plurality of prediction models. These limitations are also part of the abstract idea identified in claim 1. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 wherein the trading instructions are computed based on trading instructions computed by each of the plurality of prediction models based on a maximal outcome predicted in return to investing its respective portion of the investment. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 6-7 recite wherein each of the plurality of prediction models is trained using a first subset of the plurality of simulated trading observations generated based on the respective DGP and tested using a second subset of the plurality of simulated trading observations generated based on the respective DGP, the simulated outcomes of the second subset are not available to the plurality of prediction models; wherein a prediction performance of each of the plurality of 
These limitations are also part of the abstract idea identified in claim 1. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention includes unique and unconventional combination of elements in the field of computation of trading instructions. Applicant asserts that the claimed accessing a storage, fetching, deriving, generating and accessing a prediction model, steps interleaved with other claim limitations, ensures that the claimed invention as a whole amounts to significantly more than the judicial exception itself (Remarks at 8-9). 
Examiner respectfully disagrees. As analyzed above, the claimed invention when taken as an ordered combination does not amount to significantly more than the judicial exception. Other than the use of generic computer components of a processor and memory (database), the claimed invention can be carried out in an analog manner using pen and paper. These limitations can also be perform in the human mind (including an observation, evaluation, judgement, opinion) under the mental processes.
Applicant further argues that the additional element (or combination of elements) is not well-understood, routine or conventional in the field (Remarks at 9). 
Berkheimer Memo Options). Therefore, this argument is moot.   
	Examiner further notes that statistical algorithms including Monte Carlo algorithm are considered generic data processing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Midmore (USPAP 2015/0066730) teaches a method and system of four-valued Monte Carlo simulation for financial modeling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691